DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 8/18/2022, amended claims 1, 8, and 15-19 are acknowledged. Claims 1-22 remain pending. The following new and reiterated grounds of rejection are set forth:


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-8, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, II (US Patent No. 7,128,024 B2) (cited by Applicant), further in view of Buranakarl et al. (“Estimation of Body Weight and Body Surface Area in Swamp Buffaloes using Visual Image Analysis”, Journal of Buffalo Science, 1.1 (2012): pp. 13-20) (previously cited).

Regarding claim 1, Doyle, II discloses a system for determining the body surface area (BSA) of an animal, comprising: 
a measurement frame (36); 
a plurality of measurement sensors (60, 62) mounted to said measurement frame and disposed in pairs of sensors for measuring corresponding distances between opposite sides of an animal to be measured, wherein said sensors each emits a wave or beam that is oriented substantially perpendicular to a path of travel of the animal that is being measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
an output associated with the body parameters, said output including a user interface that displays information including the measurement data and a calculated body parameter (see col. 13, lines 47-58); and 
wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the body parameter of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 5, Doyle, II discloses said corresponding planes are vertically oriented and a measured length of an animal is horizontally oriented (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 6, Doyle, II discloses said corresponding planes are oriented substantially perpendicular to a measured length of an animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 7, Doyle, II discloses said at least one algorithm includes mathematical calculations using said measurement data (see col. 13, lines 19-58).
Regarding claim 8, Doyle, II discloses a method of determining the body surface area (BSA) of an animal, comprising: 
providing a measurement frame (36); 
mounting a plurality of measurement sensors (60, 62) in said measurement frame and disposed in pairs of sensors for measuring corresponding distances between opposite sides of an animal to be measured, wherein said sensors each emits a wave or beam that is oriented substantially perpendicular to a path of travel of the animal that is being measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
providing a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
taking and recording a plurality of measurements of the animal as the animal passes the measurement frame, said measurements being taken along a selected plane (see Figure 3A, 4B, and 5 and col. 10, lines 48-55); 
processing the measurements by the computer processor (see col. 13, lines 19-58); 
generating an output indicating the body parameters of the animal, said output including a user interface that displays information including measurements taken and a calculated body parameter (see col. 13, lines 47-58); and 
wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the body parameters of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 12, Doyle, II discloses said corresponding planes are vertically oriented and a measured length of an animal is horizontally oriented (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 13, Doyle, II discloses said corresponding planes are oriented substantially perpendicular to a measured length of an animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 14, Doyle, II discloses said at least one algorithm includes mathematical calculations using said measurement data (see col. 13, lines 19-58).
Regarding claim 15, Doyle, II discloses a system for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising:
a measurement frame (36); 
a plurality of measurement sensors (60, 62) mounted to said measurement frame and disposed in pairs of sensors for measuring corresponding distances between opposite sides of an animal to be measured, wherein said sensors each emits a wave or beam that is oriented substantially perpendicular to a path of travel of the animal that is being measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
an output associated with the estimated BSA, said output including a user interface that displays information including the measurements taken and a calculated body parameter, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the calculated body parameters of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58); 
predetermined animal health criteria stored in said computer processor to correlate the calculated body parameters to a health status of the animal (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); and 
wherein said computer processor automatically assigns a health status to the animal considering the predetermined animal health criteria and an associated calculated body parameters (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 16, Doyle, II discloses a method for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
providing a measurement frame (36); 
mounting a plurality of sensors (60, 62) to said measurement frame and disposed in pairs of sensors for measuring corresponding distances between opposite sides of an animal to be measured, wherein said sensors each emits a wave or beam that is oriented substantially perpendicular to a path of travel of the animal that is being measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
providing a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
generating an output associated with the estimated BSA, said output including a user interface that displays information including the measurements and a calculated body parameter, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the calculated body parameters of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58); 
providing predetermined animal health criteria stored in said computer processor to correlate the calculated body parameters to a health status of the animal (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); and 
automatically assigning, by said computer processor, a health status to the animal considering the predetermined animal health criteria and an associated calculated body parameters (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 17, Doyle, II discloses a system for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
a plurality of measurement sensors (60, 62) for measuring corresponding distances between opposite sides of an animal to be measured, wherein said sensors each emits a wave or beam that is oriented substantially perpendicular to a path of travel of the animal that is being measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating the body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
a first output associated with the body parameters, said first output including a user interface that displays information including the measurements and a calculated body parameter, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the body parameter of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58); 
wherein a database of said computer processor includes recorded data including objective criteria defining various health states of a selected animal species (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); 
a second output generated by said computer processor that describes a health status of an animal including a calculated body parameter (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 18, Doyle, II discloses a method for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
providing a plurality of measurement sensors (60, 62) for measuring corresponding distances between opposite sides of an animal to be measured, wherein said sensors each emits a wave or beam that is oriented substantially perpendicular to a path of travel of the animal that is being measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
providing a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58);
generating a first output associated with the body parameters, said first output including a user interface that displays information including the measurements and a calculated body parameters, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the body parameters of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58); 
providing objective criteria defining various health states of a selected animal species and recording such criteria in a database of said computer processor (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); 
automatically correlating, by said computer processor, a calculated body parameter with a corresponding health status of an animal whose body parameter has been calculated (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); and 
automatically generating, by said computer processor, a second output that describes the corresponding health status (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).

Claims 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, II and Buranakarl et al., further in view of O’Connell (US Patent No. 10,412,935 B2) (previously cited).

Regarding claims 2-3 and 9-10, it is noted Doyle, II does not specifically teach said measurement frame includes a pair of horizontally spaced posts and said plurality of measurement sensors are mounted to said posts and vertically spaced from one another, wherein said plurality of measurement sensors are mounted in opposing pairs to said posts/measurement frame, each sensor of a corresponding pair being configured to measure a distance to account for sideways or transverse movement of the animal as it passes through said measurement frame. However, O’Connell teaches said measurement frame includes a pair of horizontally spaced posts (22, 24) and said plurality of measurement sensors (30) are mounted to said posts and vertically spaced from one another, wherein said plurality of measurement sensors are mounted in opposing pairs to said posts, each sensor of a corresponding pair being configured to measure a distance to account for sideways or transverse movement of the animal as it passes through said measurement frame (see Figure 1 and col. 4, line 51-col. 5, lines 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Doyle, II to include said measurement frame includes a pair of horizontally spaced posts and said plurality of measurement sensors are mounted to said posts and vertically spaced from one another, wherein said plurality of measurement sensors are mounted in opposing pairs to said posts, each sensor of a corresponding pair being configured to measure a distance to account for sideways or transverse movement of the animal as it passes through said measurement frame, as disclosed in O’Connell, so as to make a series of substantially horizontal measurements scanned over two dimensions defined by the areas of the posts and to eliminate any perspective effects (see O’Connell: col. 2, lines 6-8 and col. 5, lines 17-22).
Regarding claims 4 and 11, it is noted Doyle, II does not specifically teach said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device. However, O’Connell teaches said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device (see col. 5, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Doyle, II to include said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device, as disclosed in O’Connell, because one skilled in the art would readily recognize the infrared sensors of O’Connell to be an obvious variant of the ultrasound distance sensors described by Doyle, II. The combination of Doyle, II in view of O’Connell merely involves the substitution of one component with another, and the substitution would yield predictable results to one of ordinary skill in the art.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, II and Buranakarl et al., further in view of Kriesel et al. (US Patent No. 7,399,220 B2) (cited by Applicant).

Regarding claim 19, Doyle, II discloses a non-transitory computer-readable medium containing computer executable instructions, wherein, when executed by a computer processor (80), the instructions cause the computer processor to execute a method for determining the body surface area (BSA) of an animal, the computer-readable instructions comprising: 
instructions to receive and store data corresponding to measurement data obtained from a plurality of measurement sensors (60, 62) that measure distances between opposite sides of an animal, the measurements being at locations on the animal that are longitudinally spaced along a length of the animal, and wherein said measurements are taken along corresponding planes where the sensors are located, wherein said sensors each emits a wave or beam that is oriented substantially perpendicular to a path of travel of the animal that is being measured (see Figures 2A-3B and 5 and col. 7, lines 40-52, col. 10, lines 34-55, col. 11, lines 39-53, col. 12, line 61-col. 13, line 5, and col. 13, lines 19-58); 
instructions to execute at least one algorithm that provides an estimate of the body parameters, wherein input variables to the algorithm at least include the plurality of measurements (see col. 13, lines 19-58); and 
instructions to generate an output from the executed algorithm including a user interface that provides an estimate of a body parameter of at least one animal that has been measured (see Figure 3A, 4B, and 5 and col. 10, lines 48-55 and col. 13, lines 47-58).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable instructions of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
It is noted Doyle, II does not specifically teach instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential measurements are taken along corresponding planes where the sensors are located, wherein input variables to the algorithm at least include the plurality of circumferential measurements. However, Kriesel et al. teaches instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential measurements are taken along corresponding planes where the sensors are located, wherein input variables to the algorithm at least include the plurality of circumferential measurements (see Figures 2-28, 4-32, and 4-35, Table 3-4, and col. 34, lines 4-62 and col. 87, line 36-col. 88, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable instructions of Doyle, II to include instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential measurements are taken along corresponding planes where the sensors are located, wherein input variables to the algorithm at least include the plurality of circumferential measurements, as disclosed in Kriesel et al., so as to provide a very accurate estimate of muscle and fat content of the animal (see Kriesel et al.: col. 88, lines 1-7).
Regarding claim 20, Doyle, II teaches said corresponding planes are oriented substantially perpendicular to a horizontal axis defined by a direction of travel of the animal being measured (see Figure 3A, 4B, and 5 and col. 10, lines 48-55). Kriesel et al. also teaches said corresponding planes are oriented substantially perpendicular to a horizontal axis defined by a direction of travel of the animal being measured (see Figures 2-28, 4-32, and 4-35).
Regarding claim 21, Doyle, II teaches said corresponding planes are oriented substantially orthogonal to a direction of travel of the animal as the animal passes through a measurement area where the measurement sensors take measurements (see Figure 3A, 4B, and 5 and col. 10, lines 48-55). Kriesel et al. also teaches said corresponding planes are oriented substantially orthogonal to a direction of travel of the animal as the animal passes through a measurement area where the measurement sensors take measurements (see Figures 2-28, 4-32, and 4-35).
Regarding claim 22, Doyle, II teaches instructions to generate an output, including a user interface, that considers the estimated BSA to subsequently determine and display on said user interface, a health status of the animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55, col. 13, line 19-col. 14, line 26, and col. 14, line 64-col. 15, line 24).

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Doyle, II does not disclose anything that could be interpreted as the claimed body surface area. The above rejection does not rely on Doyle, II to teach estimating body surface area of an animal. Instead, Buranakarl teaches estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Similarly, Applicant argues that Buranakarl does not teach sensors that emit a wave or beam that is oriented substantially perpendicular to a path of travel of the animal that is being measured. However, the above rejection does not rely on Buranakarl to teach this limitation. Instead, Doyle, II teaches a plurality of acoustic sensors (60, 62) that are positioned laterally on both sides of the animal and perpendicular to a path of travel (i.e. perpendicular to entry door 16 and exit door 18, best seen in Figures 3A-B) of the animal that is being measured (see col. 10, lines 34-55 and col. 12, lines 61-64).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Doyle, II and Buranakarl are concerned with measuring animals using a metric other than body weight, specifically by taking skeletal measurements (see Doyle, II: col. 3, lines 6-26 and Buranakarl: p. 13, col. 2, lines 17-23). Moreover, Buranakarl provides explicit motivation as to why one of ordinary skill in the art would want to estimate body surface area in addition to the distance measurements and approximate 3-dimensional geometric measurement of skeletal size made by Doyle, II: body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791